Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-18-00397-CV

                  MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                           Appellant

                                                  v.

                                 Timothy MOTT and Sharlotte Mott,
                                           Appellees

                     From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CI00572
                            Honorable Norma Gonzales, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 4, 2019

MOTION TO DISMISS GRANTED; VACATED AND REMANDED

           On May 20, 2019, this appeal was formally submitted after oral argument. On July 2, 2019,

appellant MPII, Inc. d/b/a Mission Park Funeral Chapels and Cemeteries and appellees Timothy and

Sharlotte Mott filed a “Joint Motion to Abate Appeal Pending Mediation” requesting that this appeal

be abated pending mediation. We granted the parties’ joint motion, abated the appeal, and ordered

the parties to file a status update by September 13, 2019. On that day, the parties filed a Joint Status

Report, advising they had settled all disputes between them and would file a motion to dismiss this

appeal.
                                                                                      04-18-00397-CV


       On November 12, 2019, the parties filed a “Joint Motion to Dispose of Appeal, Apportion

Costs, and Accelerate Mandate” asking this court to vacate the trial court’s March 16, 2018 final

judgment without regard to the merits, remand the cause to the trial court for rendition of judgment

in accordance with the parties’ agreement, and issue mandate concurrently with this opinion. See

TEX. R. APP. P. 42.1(a)(2)(B). After consideration, we reinstate this appeal on this court’s docket

and grant the motion. We order the trial court’s March 16, 2018 final judgment vacated without

regard to the merits and remand this cause to the trial court for rendition of judgment in accordance

with the parties’ settlement agreement. See id. Pursuant to the parties’ agreement, we order all

costs to be borne by the party that incurred them. See id. R. 42.1(d) (absent agreement of parties,

costs are taxed against appellant). We further order the clerk of the court to immediately issue

mandate contemporaneously with the issuance of this opinion. See id. R. 18.1(c).

                                                  Beth Watkins, Justice




                                                -2-